IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


IN THE INTEREST OF: A.H., A MINOR           : No. 169 EAL 2022
                                            :
                                            :
PETITION OF: A.H., MOTHER                   : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court

IN THE INTEREST OF: A.D.D.H., A             : No. 170 EAL 2022
MINOR                                       :
                                            :
                                            : Petition for Allowance of Appeal
PETITION OF: A.H., MOTHER                   : from the Order of the Superior Court


                                     ORDER



PER CURIAM

     AND NOW, this 10th day of August, 2022, the Petition for Allowance of Appeal is

DENIED.